DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
Status of the Application
The amendment claims filed on 9/7/2022 has been entered. The following has occurred: Claims 1, 8, and 12 have been amended. 
Claims 1-20 are pending. 
Effective Filling Date: 4/30/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim interpretation has been withdrawn in light of the amended claim limitations.
35 U.S.C. 103 rejection has been maintained in light of amended claims. 
Priority
The present application claims priority to National Stage PCT/US2018/030282 filed on 4/30/2018. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (US 20160364939 A1) in view of Abdelmalak (US 20170256119 A1, provided in the Information Disclosure Statements filed on 7/28/2019).
Claim 1, Chayun discloses a method (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.”), comprising:
receiving, at a service kiosk (para. [0093] and Figs. 1A, 1B, and 1C “repair depot 102”), authentication data associated with a user, and data associated with a first device currently assigned to the user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0089]: “the customer identifies himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”), 
where the data associated with the first device includes a maintenance task to perform on the first device (Para. [0084], [0088], [0092] disclosing a customer initiates a repair for a broken smartphone. Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device);
receiving at a physical interface of the service kiosk, a credential from the user (Para. [0092]: “FIG. 1C, there is shown a scenario wherein a customer, whose mobile communicator 100, here a smartphone, is broken, is unable to initiate a repair over the internet, since he does not have access to the internet. In such a case, the customer may go directly to a repair depot 102.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. See Fig. 1C for receiving at a physical interface (i.e. touch screen illustrated) of the service kiosk 102, for the user to enter credential information from the user, such as phone number and last four digits of credit card. Para. [0157] and Fig. 7b disclosing the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below);
granting the user access to multiple compartments of the service kiosk when the credential matches the authentication information (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. (b) the malfunction itself; (c) the time which the functioning phone will be provided; (d) the client's detail. i.e., name, ID number, a second number at which he can be reached, home address etc.; and, (e) an identification number in case something is lost; (e) the cellular phone console's identification number, its exact position, etc.; (f) detail on the date and time at which the malfunctioned phone has been deposited in said cellular phone console; an approximation as for the time that will be needed for the repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of the multiplicity of bins 112 which is representative of granting user access to multiple compartments (i.e. multiplicity of bins) of the kiosk (i.e. depot) from identification/authentication process. This is consistent to the application specification paragraph [0033], Para. [0033], "this credential matches the authentication information, method 300 may grant access to one or more compartments of the service kiosk, such as third compartment at 380, and first compartment at 385." "It should be appreciated that one or more of the first compartment, the second compartment, and the third compartment may be the same compartment."); and 
upon detecting that the first device has been stored in the first compartment, performing the maintenance task on the first device (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0163]: “The malfunctioning mobile phone 16 is now prepared for forwarding to the mobile manufacturer and/or agent for repair.” which is performing of maintenance task for the problem identified). 
Chayun discloses the service kiosk for receiving user authentication data, data associated with the device of the user, maintenance task to be performed for the device and granting the user to provide the device to perform the maintenance task. The only difference between Chayun and the claimed invention, is that Chayun discloses the receiving of the mobile communicator 100 in the receptacle 104 is disposed within one of a multiplicity of bins 112 (para. [0096]), however, Chayun does not expressly teach the compartment includes a power adaptor, a data adaptor, and performing the maintenance task at the kiosk. 
Specifically, Chayun fails to explicitly teach (Italic emphasis included):
the first compartment including a first power adapter and a first data adaptor; and
upon detecting that the first device has been stored in the first compartment and attached to the first data adaptor and the first power adaptor, performing, at the service kiosk, the maintenance task on the first device.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
(The following limitations are rejected together)
the multiple compartments each including a power adapter and a data adaptor; and
upon detecting that the first device has been stored in a first compartment and attached to a first data adaptor and a first power adaptor (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay, which disclosing the multiple compartments (i.e. all the storage bays) has electrical power adapter (i.e. connectors) and data adaptor (i.e. data transfer via connector)), 
performing, at the service kiosk, the maintenance task on the first device (Para. [0063]-[0064] teaching upon the inserting/connecting of electrical connector of the mobile electronic device at the kiosk, the connected provided by the electrical connector may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein. The resetting software and memory devices to factory condition is a maintenance task of restoring the first device to a prior valid state, consistent claimed invention disclosure in the app. specification paragraph [0038], “System 400 also includes a maintenance module 434. Maintenance module 434 may perform the maintenance task on first device 499. The maintenance task may be performed when maintenance module 434 detects that the user has attached the first device to an adaptor (e.g., adaptor 460) in selected receptacle 440. The maintenance task may include, for example, updating a firmware of first device 499, installing an application on first device 499, removing an application from first device 499, updating settings on first device 499, updating access privileges associated with the user, restoring first device 499 to a prior valid state, imaging first device 499 according to a saved backup image file, removing malicious data from first device 499, and so forth.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment bay as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors as well as incompatibilities between the various technologies and/or platforms for various transactions, transfers, configurations and redisposition of mobile electronic devices (Abdelmalak: para. [0006]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 2, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
receiving at the physical interface of the service kiosk, the credential from the user (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
granting the user access to the first compartment to allow the user to retrieve the first device when the credential matches the authentication information (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Claim 3, the combination of Chayun and Abdelmalak makes obvious the method of claim 2.  Chayun further discloses
comprising notifying the user that the maintenance task has been completed and that the first device is ready to be retrieved from the service kiosk (Para. [0123]: “the customer preferably receives a message from server 122 that his repaired mobile communicator 100 is now available at his preferred pickup location. It is appreciated that the message may be, for example, an email message or an SMS message sent to the customer's replacement mobile communicator 162.”)
Claim 4, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
selecting a second device from a second compartment of the service kiosk (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”); 
configuring the second device using provisioning data (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [00 Para. [0201]: “the cellular phone console will comprise means adapted to transfer data stored in the malfunctioning cellular phone to said functioning cellular telephone.” The Examiner asserts the transfer of data stored on the first (malfunctioning) device is used to be transferred to the second (selected replacement) device. The transfer of data is in an example of contact list, which may be an example of provisioning data of cellar device setting associated with the user); and
granting the user access to the second compartment to provide the second device to the user while the maintenance task is being performed (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile communicator having his contact list loaded thereupon has been prepared for him, and prompts the customer to remove replacement mobile communicator 162 and mobile communicator accessory kit 164 from receptacle 104 and bin 166, respectively. As further shown in FIG. 3G, after retrieving replacement mobile communicator 162 and mobile communicator accessory kit 164, the customer ascertains that replacement mobile communicator 162 is loaded with his contact list, and that replacement mobile communicator 162 is fully functional.”).
	However, Chayun does not explicitly teach (italic emphasis):
the second compartment including a second power adaptor and a second data adaptor; and 
configuring the second device using the provisioning data via the second data adaptor.
	Nonetheless, Abdelmalak teaches:
the second compartment including a second power adaptor and a second data adaptor (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments); and
configuring the second device using the provisioning data via the second data adaptor, and granting the user access to the second compartment (Para. [0031]: “vending one or more types of mobile electronics devices, each of which may require any of a variety of activation steps to be performed; recording and transmitting identifying and/or billing information for each vended mobile device and its associated vendee or user to enable the provision of third party services (such as carrier services) to such user(s); setting up and/or configuring the vended mobile electronics device(s), which may be governed by standardized policies developed for use specifically with kiosks according to embodiments of the present inventive concept; transferring personal data to and/or from the mobile electronics devices; evaluating the worth and suitability for service of pre-owned mobile electronic devices; and transferal of content, settings, and other parameters to and from mobile electronic devices, and to perform various other functions described herein.” Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” The transfer of system configuration and settings are examples of provisioning data, as described in the App. Specification, para. [0031]: “The provisioning data may include, for example, applications to install on the second device, credentials associated with the user, settings to apply to the second device”. Detail description of transferring of data/setting to and/or from at least one device 106, 108 are provided in para. [0111], which configuring the second device using the provisioning data via the second data adaptor. Abdelmalak also teaches granting the user access to one or more storage bay compartments 172 assigned for trade-in and/or diagnostic request, described in para. [0036] and [0066]-[0067]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in transferring and configuring provisioning data of mobile device as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of increase efficiency which the kiosk provides accessing user information, event history, account settings, device settings, preferences and other data without requiring such data to be input by the user (para. [0046]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and transferring of provisioning data of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 5, the combination of Chayun and Abdelmalak makes obvious the method of claim 4.  Chayun further discloses
comprising granting the user access to a third compartment to allow the user to return the second device to the service kiosk (Fig. 5B and Para. [0125]: “shown in FIG. 5B, the customer is prompted by depot 182 to return replacement mobile communicator 162 and accessory kit 164. The customer then preferably proceeds to place replacement mobile communicator 162 into receiving receptacle 104 and accessory kit 164 into bin 166. Depot 182 then preferably notifies the customer that the returned equipment is being processed.” Para. [0129]: “Robotic mechanism 110 then preferably removes replacement mobile communicator 162 from receptacle 104 and disposes replacement mobile communicator 162 into one of bins 186 located in a replacement communicator storage and transport structure 188.”); and 
upon detecting the second device has been stored in the third compartment, deprovisioning the second device (Para. [0127]: “FIG. 6A, depot 182 preferably includes functionality for confirming that replacement mobile communicator 162 is placed in receptacle 104 with its screen 106 facing upwards” Para. [0126]: “Reference is now made to FIGS. 6A, 6B, 6C and 6D, which together are a simplified illustration of replacement mobile communicator acceptance, validation and depersonalization functionality and customer's mobile communicator repersonalization and dispensing functionality in accordance with a preferred embodiment of the present invention.” Para. [0130]: “Upon completing the retrieval of replacement mobile communicator 162 and accessory kit 164 from receptacle 104 and bin 166, depot 182 preferably communicates with server 122 and requests deactivation of replacement mobile communicator 162 and reactivation of mobile communicator 100 in association with the customer's mobile communicator telephone number.” Para. [0131]: “It is appreciated that upon deactivation of replacement mobile communicator 162, depot 182 may ascertain whether the customer has stored new data on replacement mobile communicator 162 during the period of time in which he was in possession of replacement mobile communicator 162, and may transfer the new data to mobile communicator 100 upon activation of mobile communicator 100.” Chayun discloses confirmation of the returned replacement mobile communicator (i.e. second device) in the receptacle and the depersonalization and deactivation of the replacement mobile communicator (i.e. second device) and transferring the new data, which is representation of deprovisioning the second device).
 However, Chayun does not expressly teach the compartment includes a power adaptor and a data adaptor.
Specifically, Chayun fails to explicitly teach (Italic emphasis included):
the third compartment including a third power adaptor and a third data adaptor; and
upon detecting the second device has been stored in the third compartment and attached to the third power adaptor and the third data adaptor, deprovisioning the second device.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
the third compartment including a third power adaptor and a third data adaptor; and upon detecting the second device has been stored in the third compartment and attached to the third power adaptor and the third data adaptor, deprovisioning the second device (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments Para. [0048]: “For instance, returning briefly to the exemplary system 100 of FIG. 1, data may be exchanged via a communication network 120: between the kiosk 102 and remote carrier servers 116, 118; between the kiosk 102 and devices 106, 108; and/or between the devices 106, 108 and carrier servers 116, 118. Such data may, for example, enable account activation and/or deactivation in relation to particular mobile device(s) 106, 108 and/or activation/deactivation of particular features or aspects of services provided under such account(s). The data may also comprise user information, event history, account settings, device settings, preferences and other data supporting performance of services by the kiosk 102 and/or telecommunications service providers.” Disclosing the deactivation of feature associated with mobile device which is deprovisioning of mobile device). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in transferring and configuring deprovisioning data of mobile device as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of increase efficiency which the kiosk provides accessing user information, event history, account settings, device settings, preferences and other data without requiring such data to be input by the user (para. [0046]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and transferring of provisioning data of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 6, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
where the maintenance task includes at least one of, updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, updating an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Chayun: Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device).
Abdelmalak further teaches
where the maintenance task includes at least one of, updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, updating an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Abdelmalak: Para. [0064] and [0072]: “The connection provided by the electrical connector 170 may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein.” teaching the maintenance task of restoring the first device to a prior valid state).
Claim 7, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
where the maintenance task includes notifying a technician that the first device has been stored in the service kiosk to allow the technician to perform a physical maintenance task on the first device (Para. [0098]: “shown in FIG. 2C, a virtual repair ticket 120 is preferably generated. Virtual repair ticket 120 preferably includes the customer's mobile communicator telephone number, the bin number of the bin in which mobile communicator 100 is disposed, and a description of the required repair as provided by the customer. The virtual repair ticket 120 is preferably transmitted via the internet to a central server 122, typically located at a site remote from depot 102, which site may house a repair center.” Para. [0110]: “As shown in FIG. 4A, a mobile communicator depot service employee arrives at depot 102 and removes storage and transport structure 116 from depot 102. As described hereinabove with regard to FIG. 2A, storage and transport structure 116 preferably comprises bins 112, each of bins 112 preferably containing a mobile communicator destined for repair.” Para. [0113]: “Turning now to FIG. 4B, it is shown that a mobile communicator service center employee receives storage and transport structure 116 from the depot service employee and preferably scans the barcode of each of bins 112 which contains a broken mobile communicator into a computer 172. It is appreciated that computer 172 preferably communicates with server 122 and is operative to retrieve information associated with broken mobile communicator 100 which was submitted to server 122 via a virtual repair ticket, such as virtual repair ticket 120 of FIG. 2C. As described hereinabove with regard to FIG. 2C, this information may include, for example, a bin identification number of the bin 112 containing broken mobile communicator 100, a mobile communicator customer identifier such as a telephone number, and a description of the required repair. The information also preferably includes an identifier of the particular depot at which mobile communicator was deposited and an identifier of the preferred pickup location of the repaired mobile communicator as, for example, specified by the customer in the illustration of FIG. 2C.” Which disclosing the virtual repair ticket includes notifying a technician (i.e. service center employee) the description of the repair problem and performs physical repair on the mobile communicator).
Claim 8, Chayun discloses a service kiosk (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.”), comprising:
a set of receptacles adapted to store electronic devices (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of ta multiplicity of bins 112, which is a set of receptacles adapted to store the electronic devices. See Fig. 2B, multiplicity of bins 112), each receptacle comprising:
a data receipt circuitry to receive a data associated with a user, and a data associated with a first device currently assigned to the user, where the data associated with the user includes authentication information associated with the user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0089]: “the customer identifies himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”), and 
where the data associated with the first device includes a maintenance task to perform on the first device (Para. [0084], [0088], [0092] disclosing a customer initiates a repair for a broken smartphone. Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device);
an authentication circuitry to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control multiple members of the set of receptacles to grant physical access to the user to the multiple members of the set of receptacles to allow the user to insert the first device into a selected receptacle (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. (b) the malfunction itself; (c) the time which the functioning phone will be provided; (d) the client's detail. i.e., name, ID number, a second number at which he can be reached, home address etc.; and, (e) an identification number in case something is lost; (e) the cellular phone console's identification number, its exact position, etc.; (f) detail on the date and time at which the malfunctioned phone has been deposited in said cellular phone console; an approximation as for the time that will be needed for the repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of the multiplicity of bins 112 which is representative of granting user access to multiple compartments (i.e. multiplicity of bins) of the kiosk (i.e. depot) from identification/authentication process. This is consistent to the application specification paragraph [0033], Para. [0033], "this credential matches the authentication information, method 300 may grant access to one or more compartments of the service kiosk, such as third compartment at 380, and first compartment at 385." "It should be appreciated that one or more of the first compartment, the second compartment, and the third compartment may be the same compartment."); and
a maintenance circuitry to perform the maintenance task on the first device upon detecting that the user has attached the first device in the selected receptacle (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0163]: “The malfunctioning mobile phone 16 is now prepared for forwarding to the mobile manufacturer and/or agent for repair.” which is performing of maintenance task for the problem identified).
Chayun discloses the service kiosk for receiving user authentication data, data associated with the device of the user, maintenance task to be performed for the device and granting the user to provide the device to perform the maintenance task. The only difference between Chayun and the claimed invention, is that Chayun does not explicitly teach (Italic emphasis):
an adaptor for providing at least one of power to one of the electronic devices, and a data connection between the one of the electronic devices and components of the service kiosk; and
a locking mechanism to secure contents of the receptacle;
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control locking mechanisms of multiple members of the set of receptacles to grant physical access to the user to the multiple members of the set of receptacles to allow the user to insert the first device into a selected receptacle;
a maintenance module to perform the maintenance task on the first device at the service kiosk upon detecting that the user has attached the first device to a first adaptor in the selected member of the set of receptacles.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and components of the service kiosk (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples); and
a locking mechanism to secure contents of the receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which the locked door and unlocking is representative of the locking mechanism to secure content of the receptacle. Para. [0084]: “a kiosk may consist of a payment terminal, one or more collections of lockers, one or more conveyor, elevator, or robotic forward vending solutions, and one or more carousels of products, in any combination;”);
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control locking mechanisms of multiple members of the set of receptacles to grant physical access to the user to the multiple members of the set of receptacles to allow the user to insert the first device into a selected receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”) 
a maintenance module to perform the maintenance task on the first device at the service kiosk upon detecting that the user has attached the first device to a first adaptor in the selected member of the set of receptacles (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples. Further, in para. [0063]-[0064] teaching upon the inserting/connecting of electrical connector of the mobile electronic device at the kiosk, the connected provided by the electrical connector may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein. The resetting software and memory devices to factory condition is a maintenance task of restoring the first device to a prior valid state, consistent claimed invention disclosure in the app. specification paragraph [0038], “System 400 also includes a maintenance module 434. Maintenance module 434 may perform the maintenance task on first device 499. The maintenance task may be performed when maintenance module 434 detects that the user has attached the first device to an adaptor (e.g., adaptor 460) in selected receptacle 440. The maintenance task may include, for example, updating a firmware of first device 499, installing an application on first device 499, removing an application from first device 499, updating settings on first device 499, updating access privileges associated with the user, restoring first device 499 to a prior valid state, imaging first device 499 according to a saved backup image file, removing malicious data from first device 499, and so forth.” teaching the performing of maintenance task on the first device at the service kiosk when connected).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment bay with locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors as well as incompatibilities between the various technologies and/or platforms for various transactions, transfers, configurations and redisposition of mobile electronic devices (Abdelmalak: para. [0006]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 9, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
where the authentication circuitry is further to, after the maintenance task has been completed, authenticate the user based on the credential (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
control a selected locking mechanism of the selected receptacle to grant physical access to the user to allow the user to retrieve the first device from the selected receptacle (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Abdelmalak also teaches, the locking mechanism of the selected member of the set of receptacles to grant physical access to the user (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 10, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
comprising provisioning circuitry to use provisioning data from the data associated with the user to configure a second device stored in a second receptacle from the set of receptacles (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”. Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [00 Para. [0201]: “the cellular phone console will comprise means adapted to transfer data stored in the malfunctioning cellular phone to said functioning cellular telephone.” The Examiner asserts the transfer of data stored on the first (malfunctioning) device is used to be transferred to the second (selected replacement) device. The transfer of data is in an example of contact list, which may be an example of provisioning data of cellar device setting associated with the user); and
where the authentication circuitry is further to control a second locking mechanism to grant the user access to the second receptacle to allow the user to retrieve the second device (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile communicator having his contact list loaded thereupon has been prepared for him, and prompts the customer to remove replacement mobile communicator 162 and mobile communicator accessory kit 164 from receptacle 104 and bin 166, respectively. As further shown in FIG. 3G, after retrieving replacement mobile communicator 162 and mobile communicator accessory kit 164, the customer ascertains that replacement mobile communicator 162 is loaded with his contact list, and that replacement mobile communicator 162 is fully functional.”). 
Abdelmalak also teaches, where the authentication circuitry is further to control a second locking mechanism to grant the user access to the second receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 11, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
where the maintenance task includes at least one of updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Chayun: Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device).
Abdelmalak further teaches
where the maintenance task includes at least one of, updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, updating an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Abdelmalak: Para. [0064] and [0072]: “The connection provided by the electrical connector 170 may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein.” teaching the maintenance task of restoring the first device to a prior valid state).
Claim 12, Chayun discloses a non-transitory computer-readable medium storing processor executable instructions that, when executed, control a processor to (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.” Para. [0160] and [0188]: “The console 10 also includes a processor 24, which controls the operational procedures and processes in the console 10”):
receive, at a service kiosk (para. [0093] and Figs. 1A, 1B, and 1C “repair depot 102”), authentication data associated with user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0089]: “the customer identifies himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”);
authenticate the user at a physical interface of the service kiosk based on a credential provided by the user that matches the authentication information (Para. [0092]: “FIG. 1C, there is shown a scenario wherein a customer, whose mobile communicator 100, here a smartphone, is broken, is unable to initiate a repair over the internet, since he does not have access to the internet. In such a case, the customer may go directly to a repair depot 102.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. See Fig. 1C for receiving at a physical interface (i.e. touch screen illustrated) of the service kiosk 102, for the user to enter credential information from the user, such as phone number and last four digits of credit card. Para. [0157] and Fig. 7b disclosing the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below);
control multiple compartments of the service kiosk grant access to the user to allow the user to connect a first device to a first compartment (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. (b) the malfunction itself; (c) the time which the functioning phone will be provided; (d) the client's detail. i.e., name, ID number, a second number at which he can be reached, home address etc.; and, (e) an identification number in case something is lost; (e) the cellular phone console's identification number, its exact position, etc.; (f) detail on the date and time at which the malfunctioned phone has been deposited in said cellular phone console; an approximation as for the time that will be needed for the repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of the multiplicity of bins 112 which is representative of granting user access to multiple compartments (i.e. multiplicity of bins) of the kiosk (i.e. depot) from identification/authentication process. This is consistent to the application specification paragraph [0033], Para. [0033], "this credential matches the authentication information, method 300 may grant access to one or more compartments of the service kiosk, such as third compartment at 380, and first compartment at 385." "It should be appreciated that one or more of the first compartment, the second compartment, and the third compartment may be the same compartment.");
receive maintenance data describing a maintenance task to perform on the first device; and performing the maintenance task on the first device (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0163]: “The malfunctioning mobile phone 16 is now prepared for forwarding to the mobile manufacturer and/or agent for repair.” which is performing of maintenance task for the problem identified).
Chayun discloses the service kiosk for receiving user authentication data, data associated with the device of the user, maintenance task to be performed for the device and granting the user to provide the device to perform the maintenance task. The only difference between Chayun and the claimed invention, is that Chayun does not explicitly teach (Italic emphasis):
control locking mechanisms on multiple compartments of the service kiosk to grant access to the user to allow the user to connect a first device to an adaptor within the first compartment; and
control the locking mechanisms to restrict access to the multiple compartments upon detecting the first device has been connected to the adaptor; and 
performing the maintenance task on the first device at the kiosk.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
control locking mechanisms on multiple compartments of the service kiosk to grant access to the user to allow the user to connect a first device to an adaptor within the first compartment (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Para. [0084]: “a kiosk may consist of a payment terminal, one or more collections of lockers, one or more conveyor, elevator, or robotic forward vending solutions, and one or more carousels of products, in any combination;” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples); and
control the locking mechanisms to restrict access to the multiple compartments upon detecting the first device has been connected to the adaptor (Para. [0098]: “The computing device 110 may render 1408 a determination regarding whether the data connection was properly established 1407. In embodiments where a wired connection is sought, the determination 1408 may include determining whether the diagnostic cable wire harness 168 is fully and properly seated in the data port of the device 106, for example by determining whether all data transfer prongs or other electrical contacts at the interface are transferring signals and/or current appropriately. The determination 1408 may also include a software and memory access inquiry in which the computing device 110 confirms that sufficient access to device 106 utilities and memory has been made available to successfully perform the required diagnostic(s).” Para. [0099]: “the determination 1408 may also include sensing whether the door 174 of the assigned storage bay 172 is closed.”  Para. [0103]: “If the determination 1410 is positive—indicating that the troubleshooting application properly resolved any deficiency(ies)—or if the determination 1408 was positive, the computing device 110 may instruct that the assigned storage bay 172 be locked and the diagnostic application be executed 1413.” Disclosing the computing device is instructed (i.e. controlled) to lock the assigned storage bay based on the determination that data port (i.e. adaptor) of the device is connected), and 
performing the maintenance task on the first device at the kiosk (Para. [0063]-[0064] teaching upon the inserting/connecting of electrical connector of the mobile electronic device at the kiosk, the connected provided by the electrical connector may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein. The resetting software and memory devices to factory condition is a maintenance task of restoring the first device to a prior valid state, consistent claimed invention disclosure in the app. specification paragraph [0038], “System 400 also includes a maintenance module 434. Maintenance module 434 may perform the maintenance task on first device 499. The maintenance task may be performed when maintenance module 434 detects that the user has attached the first device to an adaptor (e.g., adaptor 460) in selected receptacle 440. The maintenance task may include, for example, updating a firmware of first device 499, installing an application on first device 499, removing an application from first device 499, updating settings on first device 499, updating access privileges associated with the user, restoring first device 499 to a prior valid state, imaging first device 499 according to a saved backup image file, removing malicious data from first device 499, and so forth.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment bay as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors as well as incompatibilities between the various technologies and/or platforms for various transactions, transfers, configurations and redisposition of mobile electronic devices (Abdelmalak: para. [0006]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 13, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
notify the user of completion of the maintenance task (Para. [0123]: “the customer preferably receives a message from server 122 that his repaired mobile communicator 100 is now available at his preferred pickup location. It is appreciated that the message may be, for example, an email message or an SMS message sent to the customer's replacement mobile communicator 162.”)
authenticate the user at the physical interface of the service kiosk based on the credential provided by the user that matches the authentication information (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
control the locking mechanism on the first compartment of the service kiosk to grant access to the user to allow the user to retrieve the first device from the first compartment (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Abdelmalak also teaches, control the locking mechanism on the first compartment of the service kiosk to grant access to the user (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 14, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
receive provisioning data associated with the user (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [00 Para. [0201]: “the cellular phone console will comprise means adapted to transfer data stored in the malfunctioning cellular phone to said functioning cellular telephone.” The Examiner asserts the transfer of data stored on the first (malfunctioning) device is used to be transferred to the second (selected replacement) device. The transfer of data is in an example of contact list, which may be an example of provisioning data of cellar device setting associated with the user);
select a second device from a second compartment of the service kiosk (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”); 
configure the second device using the provisioning data (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [00 Para. [0201]: “the cellular phone console will comprise means adapted to transfer data stored in the malfunctioning cellular phone to said functioning cellular telephone.” The Examiner asserts the transfer of data stored on the first (malfunctioning) device is used to be transferred to the second (selected replacement) device. The transfer of data is in an example of contact list, which may be an example of provisioning data of cellar device setting associated with the user); 
grant the user access to the second compartment to provide the second device to the user while the maintenance task is being performed on the first device (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile communicator having his contact list loaded thereupon has been prepared for him, and prompts the customer to remove replacement mobile communicator 162 and mobile communicator accessory kit 164 from receptacle 104 and bin 166, respectively. As further shown in FIG. 3G, after retrieving replacement mobile communicator 162 and mobile communicator accessory kit 164, the customer ascertains that replacement mobile communicator 162 is loaded with his contact list, and that replacement mobile communicator 162 is fully functional.”).
	However, Chayun does not explicitly teach (italic emphasis):
configure the second device using the provisioning data via a second adaptor within the second compartment. 
	Nonetheless, Abdelmalak teaches:
configure the second device using the provisioning data via a second adaptor within the second compartment (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments. Para. [0031]: “vending one or more types of mobile electronics devices, each of which may require any of a variety of activation steps to be performed; recording and transmitting identifying and/or billing information for each vended mobile device and its associated vendee or user to enable the provision of third party services (such as carrier services) to such user(s); setting up and/or configuring the vended mobile electronics device(s), which may be governed by standardized policies developed for use specifically with kiosks according to embodiments of the present inventive concept; transferring personal data to and/or from the mobile electronics devices; evaluating the worth and suitability for service of pre-owned mobile electronic devices; and transferal of content, settings, and other parameters to and from mobile electronic devices, and to perform various other functions described herein.” Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” The transfer of system configuration and settings are examples of provisioning data, as described in the App. Specification, para. [0031]: “The provisioning data may include, for example, applications to install on the second device, credentials associated with the user, settings to apply to the second device”. Detail description of transferring of data/setting to and/or from at least one device 106, 108 are provided in para. [0111], which configuring the second device using the provisioning data via the second data adaptor. Abdelmalak also teaches granting the user access to one or more storage bay compartments 172 assigned for trade-in and/or diagnostic request, described in para. [0036] and [0066]-[0067]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in transferring and configuring provisioning data of mobile device as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of increase efficiency which the kiosk provides accessing user information, event history, account settings, device settings, preferences and other data without requiring such data to be input by the user (para. [0046]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and transferring of provisioning data of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 16, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
wherein granting the user access to the first compartment is based on a device type of the first device (Para. [0035]: “It is another object of the present invention to provide the method as defined above, wherein said details of said malfunctioned phone is selected from a group consisting of type of said malfunctioned phone, phone number of said malfunctioned phone and any combination thereof.” Para. [0093] disclosing the customer enters the telephone number of mobile communicator, the system identifies the information regarding the identity, type and functionality of the mobile communicator. Further in para. [0094], the customer is then prompted to place his mobile communicator into a receiving receptacle. Furthermore, in para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Chayun disclosing the user gains access to receiving receptacle based on the identifying of the type of the malfunctioned phone).
Claim 17, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Abdelmalak further teaches
wherein the service kiosk is to grant the user access to the selected receptacle based on an attribute of the selected receptacle to accommodate the maintenance task (Abdelmalak, para. [0066] teaching “the kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein. The bays 172 may comprise compartments substantially defined by casings (not shown) embedded in right-side panel 144 and arranged in columns and rows. (See FIG. 5) The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user.” As illustrated in Fig. 5 and taught in para. [0066] there are various size storage bays for based on the size (i.e., an attribute) of the receiving mobile electronic devices. In para. [0067] teaching the diagnostics element of the kiosk assigns a storage bay to the originating user. In para. [0072] teaching the connector performing the maintenance task of data transfer, configuration, resetting software and memory devices to factory condition, and other processes. Further in para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept. It is also foreseen that two or more groups of a plurality of storage bays may be configured specifically to receive particular mobile electronic devices without departing from the spirit of the present inventive concept. More particularly, a first group of storage bays may be configured to receive mobile electronic devices having a data port of a first type and configuration (i.e., standard), and each storage bay of the first group may include a corresponding electrical connector. Likewise, a second group of storage bays may be configured to receive mobile electronic devices having a data port of a second type and configuration, and each storage bay of the second group may include a corresponding electrical connector. It is foreseen that additional groups of storage bays may be similarly configured and, further, that the mobile electronic devices stored in the inner compartment for vending may be similarly organized—including with specialized electrical connectors being associated with individual groups—without departing from the spirit of the present inventive concept. It is also foreseen that the wire harness 192 may carry multiple plugs in addition to the terminal plug 193, the various plugs preferably being constructed according to at least two different computer bus standards (e.g., USB connectors and connectors sold in connection with the trademark Lightning®).” Teaching the selected storage bay (i.e., receptacle) is selected for granted access is based on the attributes of the device type and configuration of electrical connector to accommodate the maintenance task. This is consistent to the applicant’s description in paragraph [0028]: “The first compartment may include a first power adapter and a first data adaptor. It should be appreciated that the first power adapter and the first data adapter may be the same adapter as certain types of devices (e.g., those using USB type C) are capable of using a single adapter to provide both power and data connections. The compartment to which the user is granted access may be based on a device type of the first device. By way of illustration if the first device is a laptop, the compartment to which the user is granted access may have different attributes from a compartment configured for receiving a cellular phone.”). 
Claim 18, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
wherein the authentication circuitry is to authenticate the user in response to detecting that the user has attached the first device to a data connector of the service kiosk (In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Furthermore, in para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Which the identification mechanism of the kiosk identifying the malfunctioned cellular phone received has the same information/identification (e.g., model, producer, and phone number) from the connected information is representation of authenticate the user in response to detecting that the user has attached the first device to a data connector of the service kiosk, that is consistent to App. Specification para. [0022]). 
Claim 20, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Abdelmalak further teaches
wherein the service kiosk is to implement individualized networks to prevent direct transmission of wired signals between electronic devices in the set of receptacles (Para. [0049]-[0053] teaching the wire and wireless link between kiosk and devices with private, location and/or isolated communication networks, which would prevent direct transmission of wired signal between devices in members of the set of receptacles).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (US 20160364939 A1) in view of Abdelmalak (US 20170256119 A1), and further in view of Bowers (WO 2017044764 A1, provided in the Information Disclosure Statements filed on 7/28/2019). 
Claim 15, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
where the maintenance task includes notifying a technician that the first device has been stored in the service kiosk, and granting the technician access to the first compartment to allow the technician to perform a physical maintenance task on the first device (Para. [0098]: “shown in FIG. 2C, a virtual repair ticket 120 is preferably generated. Virtual repair ticket 120 preferably includes the customer's mobile communicator telephone number, the bin number of the bin in which mobile communicator 100 is disposed, and a description of the required repair as provided by the customer. The virtual repair ticket 120 is preferably transmitted via the internet to a central server 122, typically located at a site remote from depot 102, which site may house a repair center.” Para. [0110]: “As shown in FIG. 4A, a mobile communicator depot service employee arrives at depot 102 and removes storage and transport structure 116 from depot 102. As described hereinabove with regard to FIG. 2A, storage and transport structure 116 preferably comprises bins 112, each of bins 112 preferably containing a mobile communicator destined for repair.” Para. [0113]: “Turning now to FIG. 4B, it is shown that a mobile communicator service center employee receives storage and transport structure 116 from the depot service employee and preferably scans the barcode of each of bins 112 which contains a broken mobile communicator into a computer 172. It is appreciated that computer 172 preferably communicates with server 122 and is operative to retrieve information associated with broken mobile communicator 100 which was submitted to server 122 via a virtual repair ticket, such as virtual repair ticket 120 of FIG. 2C. As described hereinabove with regard to FIG. 2C, this information may include, for example, a bin identification number of the bin 112 containing broken mobile communicator 100, a mobile communicator customer identifier such as a telephone number, and a description of the required repair. The information also preferably includes an identifier of the particular depot at which mobile communicator was deposited and an identifier of the preferred pickup location of the repaired mobile communicator as, for example, specified by the customer in the illustration of FIG. 2C.” Which disclosing the virtual repair ticket includes notifying a technician (i.e. service center employee) the description of the repair problem and performs physical repair on the mobile communicator).
	However, the combination does not explicitly teach:
authenticating a credential associated with the technician. 
	Bowers is related to apparatus for controlling access to components of a personal communication structure (para. [0002]), specifically teaches:
authenticating a credential associated with the technician, and granting the technician access to the first compartment (abstract, [0016], [0131], [0139]-[0143], and [0172], teaching the determination of the user-provided authentication data to grant permission to access a compartment for repair or maintenance of kiosk)
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature of authenticating a credential data of a user for permission to access compartment for performing of physical maintenance as taught by Bowers, with the modified service kiosk for performing maintenance task by technicians of Chayun and Abdelmalak, for the motivation of providing protection from unauthorized access to the kiosk (para. [0004]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (US 20160364939 A1) in view of Abdelmalak (US 20170256119 A1), and further in view of Nash (US 20140190841 A1). 
Claim 19, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  The combination fails to expressly teach wherein the selected receptacle comprises a digital isolator to prevent wireless electronic signals from being transmitted by the first device to devices external to the selected receptacle. 
However, Nash is in the field of preventing personal data transmitting from personal communication device holder, which specifically teaches,
wherein the selected receptacle comprises a digital isolator to prevent wireless electronic signals from being transmitted by the first device to devices external to the selected receptacle (Figs. 11A-11B and para. [0085]-[0086] teaching the multi-compartment holder with signal blocking properties. Para. [0126] teaching “mating surfaces along with gasket 328 complete the Faraday cage around the PCD when housing components 322 and 324 are mated. Stated another way, ledge 336 a of female end 336 mates conductively with edge 340 a of male end 332, edge 336 b of female end 336 mates conductively with ledge 340 b of male end 332, while the inner diameter surface of female end 336 mates conductively with the outer diameter surface of male end 332. Gasket 328 ensures conductive contact between the inner surface of female and 336 and the outer surface of male end 332 and provides the other benefits discussed herein. Those multiple points of contact along with gasket 328 ensure that holder 320 remains completely data signal blocking when sealed around the user's PCD.”
Therefore, , it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature digital isolator such as Faraday cage to prevent wireless electronic signals from being transmitted by the mobile device within the receptacle as taught by Nash with the system modified service kiosk receptacles containing customer mobile devices of Chayun and Abdelmalak, for the motivation of preventing disruption or data theft from the receiving and emitting of data signal within the receptacle holder (para. [0005], [0007], and [0018]). 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Xin (US 20130335027 A1) is directed to a compact mobile electronic device servicing kiosk which provides speed charging and UV sterilization services to at least one mobile electronic device locked in at least one compartment. To achieve key-less access to the compartments, an interactive computing interface keeps temporary records of authentication characteristics collected from authentication means such as a biometric device or a payment device for compartment access authorization. The interactive computing interface also serves as multimedia content display and user interaction device. The interactive computing interface is wireless accessible to local area network or to the Internet which enables download and upload content from and to various external sources as well as enabling remote control for operation and maintenance purposes. Given the security and mobility features, the kiosk fits perfectly in any public locations where users can conveniently obtain a quick service without having to wait in front of the kiosk during the service session.
Response to Remarks
Claim Interpretation
	The Applicant’s remarks have been fully considered and the 112(f) claim interpretation is withdrawn in light of the claim amendments. 
35 U.S.C. 103 Rejections:
	The Applicant’s remarks have been fully considered and are found to be unpersuasive. 
	On pages 10-14, the Applicant asserts the combination of Chayun and Abdelmalak fails to teach or suggest the subject matter of amended claims 1, 8, and 12. The support for the amendments are found in Applicant’s original specification paragraph [0023]. 
	Paragraph [0023] of the Specification is inserted here for easy reference: 
“In various examples, service kiosk 100 may be selective about granting user access to receptacles 110. How service kiosk 100 determines which receptacles 110 to which a user is granted access may depend on what function service kiosk 100 is performing for the user. In various examples, the user may be picking up a device from service kiosk 100, storing a device in service kiosk 100, having a device repaired or configured by service kiosk 100, diagnosing a technical issue with a device with the help of service kiosk 100, and so forth. In these examples, service kiosk 100 may grant such a user access only to receptacles associated with the task being performed by service kiosk 100. The user may be granted access to these receptacles 110 by service kiosk 100 controlling locking mechanisms 155 on the respective receptacles 110. In cases where the user is a technician responsible for servicing service kiosk 100, the user may be granted access to specific receptacles, or in some cases general access to all receptacles 110. This may allow the technician to adjust the contents of the receptacles and/or perform physical maintenance on devices stored within service kiosk 100 or on service kiosk 100 itself.”
	In paragraph [0023] of the Applicant’s Specification, it provides two different scopes and intends of the invention. One is a customer user is granted with access to service kiosk receptacles for different purposes such as picking up a device, storing a device, or diagnosing a technical issue. The specification does not provide specific distinction to providing access to one receptacle vs. multiple receptacles, but merely stating the access to “receptacles.” Then in the same paragraph of the Specification, another/different scope and intend of the invention for a service technician to access all receptacles for performing the physical maintenance on the devices stored within the service kiosk but not the original/first scope of the invention for providing the device to the service kiosk for the receiving of maintenance service. This is two different and distinct embodiments of the invention. However, more persuasive support is found in paragraph [0033]. 
	Respectfully, the Examiner disagrees with the Applicant’s assertion. That is, Chayun in paragraphs [0094], [0096]-[0097], [0135], [0139], [0140], [0145], and [0157] (see the 103 rejection above for detail analysis) discloses the amended claim limitations, the customer providing the identification of themselves for the authentication process and providing of malfunctioned phone to the service depot/kiosk for service, and the receptacle of the depot disposes the device to one of the multiplicity of bins, which is consistent to the Applicant’s specification in paragraph [0033], that “[i]t should be appreciated that one or more of the first compartment, the second compartment, and the third compartment may be the same compartment."
	While it is not relied upon nor needed, the Examiner would like to further reference to Legal Precedence - MPEP 2144.04(VI)(B) Duplication of parts.
The Specification nor claim provides support to a specific distinction to providing access to one receptacle vs. multiple receptacles, but merely stating the access to “receptacles” based on authentication granted access. 
Then, it would have been obvious to one of ordinary skill in the art at the time the invention was made to grant the user access to one or another (e.g., second or multiple) compartments of the service kiosks when the credential matches the authentication information, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
	Therefore, the 103 rejection have been maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689